     Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 1 of 21 PageID 1936




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

 JEFFREY ANGELO,

          Plaintiff,

 v.                                              Case No.: 2:20-cv-38-MRM

 COMMISSIONER OF SOCIAL
 SECURITY,

          Defendant.
                                            /

                                 OPINION AND ORDER

          Plaintiff Jeffrey Angelo filed a Complaint on January 17, 2020. (Doc. 1).

 Plaintiff seeks judicial review of the final decision of the Commissioner of the Social

 Security Administration (“SSA”) terminating his disability insurance benefits. The

 Commissioner filed the transcript of the administrative proceedings (hereinafter

 referred to as “Tr.” followed by the appropriate page number), and the parties filed a

 joint memorandum detailing their respective positions. (Doc. 21). For the reasons

 set forth herein, the decision of the Commissioner is REVERSED AND

 REMANDED pursuant to § 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

I.        Social Security Act Eligibility

          The law defines disability as the inability to do any substantial gainful activity

 by reason of any medically determinable physical or mental impairment that can be

 expected to result in death or that has lasted or can be expected to last for a

 continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),
      Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 2 of 21 PageID 1937




  1382c(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The impairment must be severe,

  making the claimant unable to do his previous work or any other substantial gainful

  activity that exists in the national economy. 42 U.S.C. §§ 423(d)(2), 1382c(a)(3); 20

  C.F.R. §§ 404.1505 - 404.1511, 416.905 - 416.911. A claimant’s continued

  entitlement to disability benefits must be reviewed periodically. 20 C.F.R. §

  404.1594(a).

II.        Procedural History

           On August 9, 2011, Plaintiff filed an application for disability insurance

  benefits asserting an onset date of September 2, 2009. 1 (Tr. at 175). On March 28,

  2014, Plaintiff was awarded disability benefits. (Id. at 171-203). On July 21, 2017,

  the Commissioner determined that Plaintiff was no longer entitled to benefits. (Id. at

  268-73).

           Thereafter, Plaintiff filed a Request for Reconsideration and a Request for

  Hearing by Administrative Law Judge (“ALJ”). (Id. at 274). A hearing was held

  before ALJ William G. Reamon on July 27, 2018. (Id. at 40-75). The ALJ issued an

  unfavorable decision on November 26, 2018, finding that Plaintiff’s disability ended

  on August 1, 2016. (Id. at 12-30).




  1
    The SSA revised the rules regarding the evaluation of medical evidence and
  symptoms for claims filed on or after March 27, 2017. See Revisions to Rules
  Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (Jan. 18,
  2017). The new regulations, however, do not apply in Plaintiff’s case because
  Plaintiff filed his claim before March 27, 2017.


                                               2
       Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 3 of 21 PageID 1938




            On November 20, 2019, the Appeals Council denied Plaintiff’s request for

   review. (Id. at 1-6). Plaintiff filed a Complaint in the United States District Court on

   January 17, 2020. (Doc. 1). The parties consented to proceed before a United States

   Magistrate Judge for all proceedings. (Doc. 14, 17). This matter is, therefore, ripe

   for review.

III.        Summary of the Administrative Law Judge’s Decision

            Generally, an ALJ follows a five-step evaluation to determine whether a

   claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920. When the issue is

   cessation of disability benefits, however, the ALJ must follow an eight-step

   evaluation to determine whether a plaintiff’s disability benefits should continue. See

   20 C.F.R. § 404.1594(f).

            At step one, the ALJ must determine whether the claimant is engaging in

   substantial gainful activity. Id. If not, then, at step two, the ALJ must determine

   whether the claimant has an impairment or combination of impairments that meet or

   equal the severity of an impairment in the listings. Id. If the claimant can satisfy a

   listing, then the claimant’s “disability will be found to continue.” Id. If not, then, at

   step three, the ALJ must determine whether the claimant has experienced medical

   improvement as shown by a decrease in medical severity. Id. If there has been

   medical improvement, then the ALJ proceeds to step four, and if not, then the ALJ

   proceeds to step five. Id.




                                               3
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 4 of 21 PageID 1939




      If there has been medical improvement, then, at step four, the ALJ must

determine whether the medical improvement relates to the claimant’s ability to work

– i.e., whether there has been an increase in the claimant’s residual functional

capacity (“RFC”). Id. If the medical improvement does not relate to the ability of

claimant to do work, then the ALJ proceeds to step five; if it is related to the ability

of claimant to do work, then the ALJ proceeds to step six. Id.

      At step five, the ALJ determines whether any exceptions listed in 20 C.F.R. §§

404.1594(d) and (e) apply. See 20 C.F.R. § 404.1594(f). If none of them apply, then

the claimant’s disability will be found to continue. Id. If an exception from (d)

applies, then the ALJ must proceed to step six. Id. If an exception from (e) applies,

then a claimant’s disability will be found to have ended. Id.

      If there is medical improvement that is shown to be related to a claimant’s

ability to do work, then, at step six, the ALJ must determine whether all of the

claimant’s current impairments in combination are severe. Id. If the evidence shows

that a claimant’s current impairments in combination do not significantly limit the

claimant’s physical or mental abilities to do basic work activities, then these

impairments will not be considered severe, and the claimant will no longer be

considered disabled. Id. If the evidence shows significant limitations in a claimant’s

ability to do basic work activities, then the ALJ will proceed to step seven. Id.

      At step seven, if a claimant’s impairments are severe, the ALJ will assess the

claimant’s RFC and the claimant’s ability to do perform past relevant work. Id. If




                                            4
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 5 of 21 PageID 1940




the claimant is unable to return to past relevant work, then, at step eight, the ALJ

will determine whether the claimant is able to do other work given Plaintiff’s RFC,

age, education, and past work experience. Id.

      Here, the ALJ found the most recent favorable medical decision finding

Plaintiff was disabled was the decision dated March 28, 2014. (Tr. at 17). The ALJ

determined that this decision is known as the “‘comparison point decision’ or CPD.”

(Id.). At the time of the CPD, the ALJ found Plaintiff to have the following

medically determinable impairments:

             [D]isruption of the anterior talofibular ligament of the left
             ankle with history of a severe ankle sprain; small plantar
             spur; left hallux hiatus, cervical spondylosis; mild
             degenerative changes/spondylosis and mild dextroscoliosis
             of the thoracic spine; mild degenerative disc disease, disc
             space narrowing and mild facet joint degenerative changes
             in the lumbar spine at L4-5 and L5-Sl; small anterior
             osteophytes and a broad-based posterior central disc
             herniation at L4-L5; migraine headaches; obesity; an
             adjustment/mood disorder related to general medical
             condition (headaches); major depressive disorder,
             recurrent; generalized anxiety disorder; panic disorder
             without agoraphobia; pain disorder secondary to general
             medical condition; cannabis abuse; bronchitis and sinusitis;
             simple hyperopia, compound myopic astigmatism, and
             presbyopia; and a small hiatal hernia.

(Id.). The ALJ noted, therefore, that Plaintiff had an RFC:

             [T]o stand and walk intermittently and for about two hours
             total in an eight-hour workday; sit about six hours total in
             an eight-hour workday with ability to alternate sitting with
             standing/walking at will; avoid climbing ladders and
             scaffolds and walking on rough or uneven terrain;
             occasionally balance, climb stairs/ramps, squat/crouch,
             kneel, stoop, and crawl; understand and remembering
             complex instructions; carry out complex instructions;


                                           5
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 6 of 21 PageID 1941




               making judgments on complex work-related decisions; with
               occasional difficulty in relating appropriately with others
               and in appropriately dealing with stress; with inability to
               meet employment attendance and punctuality standards
               and inability to complete an 8-hour workday and 40-hour
               workweek on a regular and continuing basis.

(Id.).

         At step one of the sequential evaluation, the ALJ found that Plaintiff had not

engaged in substantial gainful through the date of the decision. (Id.). At step two,

the ALJ found that since August 1, 2016, Plaintiff suffered from the following

medically determinable impairments:

               cervical degenerative disc disease with facet arthropathy;
               lumbar degenerative disc disease with disc bulging, neural
               foraminal stenosis, and history of lumbar fusion; affective
               disorder; anxiety disorder; cannabis use disorder;
               benzodiazepine use disorder; alcohol abuse disorder;
               obesity; right hip osteoarthritis with history of right hip
               arthroscopy and labral debridement; and left cubital tunnel
               syndrome with history of surgical repair.

(Id. at 17-18). The ALJ also found that Plaintiff “has not had an impairment or

combination of impairments which met or medically equaled the severity of an

impairment listed in 20 [C.F.R.] Part 404, Subpart P, Appendix 1 (20 [C.F.R. §§]

404.1525 and 404.1526)” since August 1, 2016. (Id. at 18).

         At step three, the ALJ determined that “[m]edical improvement occurred on

August 1, 2016 (20 [C.F.R. §] 404.1594(b)(l)).” (Id. at 19). At step four, the ALJ

determined that as of August 1, 2016, the impairments present at the time of the

CPD had decreased in medical severity to the point where Plaintiff had the RFC:




                                            6
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 7 of 21 PageID 1942




             [T]o perform sedentary work, except that he cannot operate
             foot pedals with the bilateral lower extremities and requires
             the option to change between a sitting and standing position
             at least once every 30 minutes. The claimant cannot climb
             ladders, ropes, or scaffolds and can only occasionally climb
             ramps and stairs. He can only occasionally balance, stoop,
             kneel, crouch, and crawl. The claimant can tolerate no
             exposure to hazards such as dangerous moving machinery
             and unprotected heights. The claimant is limited to
             unskilled work with a Specific Vocational Preparation
             (SVP) of 2 or less. He can tolerate no more than occasional
             interaction with the general public, coworkers, and
             supervisors. He can tolerate work involving only occasion
             adjustments in the work process or setting.

(Id. at 20). Thus, ALJ found that the “medical improvement is related to the ability

to work because it resulted in an increase in the claimant’s [RFC] (20 [C.F.R. §]

404.1594(c)(3)(iii)).” (Id.). At step six, the ALJ determined that Plaintiff “has

continued to have a severe impairment or combination of impairments (20 [C.F.R. §]

404.1594(f)(6))” since August 1, 2016. (Id.).

      At step seven, the ALJ found that based on the impairments present as of

August 1, 2016, Plaintiff has had the RFC:

             [T]o perform sedentary work as defined in 20 [C.F.R. §]
             404.1567(a) except that he cannot operate foot pedals with
             the bilateral lower extremities and requires the option to
             change between a sitting and standing position at least once
             every 30 minutes. The claimant cannot climb ladders,
             ropes, or scaffolds and can only occasionally climb ramps
             and stairs. He can only occasionally stoop, kneel, crouch,
             and crawl. The claimant can no more than frequently
             handle and finger with the left upper extremity. He can
             tolerate no exposure to dangerous moving machinery and
             unprotected heights. He is limited to unskilled work with a
             Specific Vocational Preparation (SVP) of 2 or less. He can
             tolerate no more than occasional interaction with the
             general public, coworkers, and supervisors. He can tolerate



                                           7
      Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 8 of 21 PageID 1943




                     work involving only occasional changes in the work process
                     or setting.

      (Id. at 20-21). Additionally, the ALJ determined that as of “August 1, 2016, the

      claimant has been unable to perform past relevant work (20 [C.F.R. §] 404.1565).”

      (Id. at 27).

             At step eight, after considering Plaintiff’s age, education, work experience, and

      RFC based on the impairments present as of August 1, 2016, the ALJ determined

      that there are jobs that exist in significant numbers in the national economy that

      Plaintiff can perform. (Id. at 28). Specifically, after obtaining the testimony of a

      vocational expert (“VE”), the ALJ determined that Plaintiff was able to perform the

      following jobs: (1) lampshade assembler, DOT# 739.684-094; (2) addresser, DOT#

  209.587-010; and (3) lens inserter, DOT# 713.687-026. (Id. at 29). The ALJ,

  therefore, concluded that Plaintiff’s “disability ended on August 1, 2016, and

  [Plaintiff] has not become disabled again since that date (20 [C.F.R. §]

  404.1594(f)(8)).” (Id. at 30).

IV.          Standard of Review

             The scope of this Court’s review is limited to determining whether the ALJ

  applied the correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir.

  1988), and whether the findings are supported by substantial evidence, Richardson v.

  Perales, 402 U.S. 389, 390 (1971). The Commissioner’s findings of fact are

  conclusive if supported by substantial evidence. 42 U.S.C. § 405(g). Substantial

  evidence is more than a scintilla—i.e., the evidence must do more than merely create



                                                  8
     Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 9 of 21 PageID 1944




 a suspicion of the existence of a fact, and must include such relevant evidence as a

 reasonable person would accept as adequate to support the conclusion. Foote v.

 Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835,

 838 (11th Cir. 1982); Richardson, 402 U.S. at 401).

          Where the Commissioner’s decision is supported by substantial evidence, the

 district court will affirm, even if the reviewer would have reached a contrary result as

 finder of fact, and even if the reviewer finds that “the evidence preponderates

 against” the Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3

 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The district

 court must view the evidence as a whole, taking into account evidence favorable as

 well as unfavorable to the decision. Foote, 67 F.3d at 1560; accord Lowery v. Sullivan,

 979 F.2d 835, 837 (11th Cir. 1992) (a court must scrutinize the entire record to

 determine reasonableness of factual findings).

V.        Analysis

          On appeal, Plaintiff raises four issues. As stated by the parties, the issues are:

                1.     Whether substantial evidence supports the ALJ’s
                       decision that medical improvement related to the
                       ability to work occurred;

                2.     Whether the ALJ include[d] all mental limitations in
                       his RFC including his finding that Plaintiff suffered
                       from moderate deficiencies in concentrating,
                       persisting, or maintaining pace;

                3.     Whether Mr. Angelo was unable to sustain
                       competitive work activity for any period of at least
                       twelve month[s] in light of his over 90 days of
                       medical treatment appointments; and


                                               9
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 10 of 21 PageID 1945




             4.     Whether the ALJ pose[d] a complete hypothetical to
                    the VE regarding the sit/stand option, and whether
                    the VE’s answer on the record regarding the sit/stand
                    option constitutes substantial evidence.

(Doc. 21 at 8, 34, 39, 43). The Court addresses each issue in turn below.

      A.     The ALJ Erred in His Analysis of Whether Plaintiff
             Experienced a Medical Improvement.

      As his first argument, Plaintiff asserts that because this is a cessation case, the

Commissioner has a higher burden to show that Plaintiff is able to engage in

substantial gainful activity. (Id. at 8-10). Plaintiff maintains that substantial evidence

does not support the ALJ’s finding that Plaintiff’s condition improved because the

medical evidence of record shows that some impairments remained the same and

others worsened. (Id. at 10). In support, Plaintiff cites and summarizes VA

treatment records dating back to September 2009, medical records from treating and

examining physicians, and consultative examinations performed in June and July

2016. (See id. at 10-15 (citing Tr. at 547-613, 640-93, 701-87, 832-934, 935-37, 957-

1032, 1033-45, 1052-62, 1088-1109, 1111-16, 1117-20, 1126-43, 1144-78, 1229-1318,

1319-89, 1560-62, 1563, 1564-1774)).

      Additionally, Plaintiff highlights that during the Cessation of Disability

Determination, the State agency examiner noted that Plaintiff was not taking

antidepressants at the time of the June 2016 physical examination. (Id. at 15 (citing

Tr. at 223)). Plaintiff argues, however, that he was taking Venlafaxine at that time.

(Id. (citing Tr. at 1118)). Plaintiff maintains that this discrepancy is not harmless




                                           10
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 11 of 21 PageID 1946




because these exams are what prompted the cessation review and that the ALJ

ultimately relied on the findings from these exams to support his decision. (Id. at 15-

16 (citations omitted)).

      Moreover, Plaintiff contends that “[t]he records immediately predating the

cessation date of 8/1/16, ([summarized by Plaintiff]) do not provide substantial

evidence of medical improvement sufficient to perform work activity 8 hours per

day, 5 days per week.” (Id. at 16). Specifically, Plaintiff maintains that the records

show that the frequency of his migraine headaches, his depression, and his anxiety

have not improved. (Id.). Plaintiff notes that the ALJ in the prior disability decision

specifically articulated Plaintiff’s headaches and other pain as the basis for finding

him disabled. (Id. (citing Tr. at 189)). Further, Plaintiff summarizes treatment notes

in which doctors found that his mental impairments continued and caused him to be

disabled under the Listings. (Id. at 16-19 (citing Tr. at 1123, 1152-57, 1168-69, 1255-

60, 1270-73, 1278-80, 1560-62, 1609-14, 1632-33, 1671-72, 1719-21)). Plaintiff

appears to assert that because these opinions are from treating doctors, they are

entitled to greater weight than the opinion of a consultative examiner. (See id. at 19-

20 (citations omitted)). Yet, Plaintiff maintains that the ALJ erroneously relied on

statements from one-time consultative examiners in finding that Plaintiff’s mental

impairments had improved. (Id. at 20).

      Plaintiff further notes that he was involved in a motor vehicle accident in

January 2017, which exacerbated his physical impairments. (Id. at 20-21 (citing Tr.

at 1213, 1278-80, 1303)). Plaintiff maintains that the State agency examiners and


                                           11
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 12 of 21 PageID 1947




reviewing officers did not know the effects of the accident. (Id. at 21). Plaintiff

contends that he sought treatment for the pain resulting from the car accident –

eventually undergoing surgery – and summarizes the relevant records. (Id. at 21-22

(citing Tr. at 1213, 1246, 1303, 1335, 1391-92, 1412, 1417, 1421-23, 1428, 1468,

1474-1515, 1702-03, 1712, 1776)). Plaintiff also appears to assert that the evidence

shows that he was more hostile towards healthcare staff than the ALJ determined.

(Id. at 21-22 (citing Tr. at 1239, 1270-73, 1277, 1289, 1421, 1632-33, 1635, 1647-49,

1653, 1654-56, 1671-72, 1686, 1687, 1688, 1684-85, 1695-96)). Ultimately, Plaintiff

essentially argues that the ALJ did not properly consider the medical evidence when

determining that Plaintiff had experienced a medical improvement. (See id. at 22).

      In response, Defendant maintains that Plaintiff bears the burden to show that

he is disabled as defined by the SSA and that Plaintiff was not entitled to a

presumption of continuing disability. (Id. at 22-23 (citations omitted)). Defendant

contends that Plaintiff failed to meet his burden and that substantial evidence

supports the ALJ’s decision. (Id. at 23).

      Defendant argues that the ALJ applied the proper standard when comparing

Plaintiff’s condition from the date of the most recent favorable decision to Plaintiff’s

subsequent condition. (See id. at 23-24 (citations omitted)). In support, Defendant

notes that Plaintiff does not challenge the ALJ’s evaluation of his prior favorable

decision. (Id. at 24-25). Additionally, Defendant asserts that the ALJ provided

substantial evidence for his evaluation of Plaintiff’s RFC as of his Cessation Date.

(Id. at 25). Specifically, Defendant notes that the ALJ undertook “an in depth [sic]


                                            12
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 13 of 21 PageID 1948




review of the medical records,” noting that the exams showed “few if any,

limitations starting in 2016.” (Id. (citing Tr. at 22, 24, 1046-87, 1110-15, 1126-43)).

Defendant also highlights that the ALJ reviewed other medical records and

confirmed that they supported a finding that Plaintiff could perform sedentary work.

(Id. (citing Tr. at 22-23, 1203-28, 1257, 1264-72, 1398-1428, 1435-36, 1451, 1452,

1474-1515, 1564-1774, 1723-24)).

       Defendant also maintains that the ALJ noted Plaintiff’s motor vehicle

accidents from January 2017 and April 2018, but also noted that by September 2018,

“Plaintiff ambulated without difficulty, had intact sensation, full strength, negative

straight leg raise, and a full range of motion.” (Id. at 26 (citing Tr. at 21-23, 1213,

1405, 1775-78)). Defendant asserts that the ALJ further addressed Plaintiff’s

treatment records, noting that by March 2018, the VA determined that Plaintiff did

not need further neurosurgical intervention. (Id. (citing Tr. at 21, 23, 1209-28, 1398-

1428, 1477)). Thus, Defendant argues that substantial evidence supports the ALJ’s

RFC assessment and finding of medical improvement. (Id. (citations omitted)).

       Moreover, Defendant contends that the ALJ further supported his decision

with citations to the consultative examinations. (Id. at 26-28). Specifically,

Defendant asserts that Dr. Kibria’s and Dr. Bowman’s reports support the ALJ’s

findings. (Id. at 26-28 (citing Tr. at 22-26, 111-15, 474-81, 1118-19)). Defendant

notes that State agency consultants may be entitled to great weight. (Id. at 27

(citations omitted)). Furthermore, Defendant maintains that the ALJ considered

Plaintiff’s entire medical record and the related records when determining Plaintiff’s


                                            13
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 14 of 21 PageID 1949




credibility. (Id. at 28-29 (citations omitted)). Thus, Defendant asserts that Plaintiff’s

argument essentially asks the Court to reweigh the evidence, which the Court cannot

do. (Id. at 29-30 (citations omitted)).

      Finally, Defendant argues that the ALJ provided good cause, supported by

substantial evidence, to assign the opinion of Dr. Leone, Plaintiff’s treating

psychiatrist, little weight. (Id. at 30-34). In support, Defendant notes that the ALJ

fully considered Dr. Leone’s opinion, and properly found it was entitled to little

weight because the opinion “was conclusory, inconsistent with Dr. Leone’s own

treatment records, and inconsistent with other evidence in the file including Dr.

Bowman’s consultative examination.” (Id. at 30-31 (citations omitted)).

Additionally, Defendant argues that substantial evidence supports the ALJ’s finding,

highlighting the ALJ’s record citations. (See id. at 31-33 (citations omitted)).

Ultimately, Defendant contends that because the ALJ complied with the regulations

in assigning Dr. Leone’s opinion little weight, the Court cannot “reweigh the

evidence based on Plaintiff’s preferred reading of the facts.” (Id. at 33-34 (citations

omitted)).

      In a case involving the cessation of benefits, “there can be no termination of

benefits unless there is substantial evidence of improvement to the point of no

disability.” McAulay v. Heckler, 749 F.2d 1500, 1500 (11th Cir. 1985) (per curiam)

(citation omitted). “Medical improvement” is defined as “any decrease in the

medical severity of [the plaintiff’s] impairment(s) which was present at the time of

the most recent favorable medical decision that [the plaintiff was] disabled or


                                           14
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 15 of 21 PageID 1950




continued to be disabled.” 20 C.F.R. § 404.1594(b)(1). The burden is on the

Commissioner to show that the claimant is no longer disabled as of the cessation

date because the plaintiff has experienced “medical improvement.” Olivo v. Colvin,

No. 6:16-cv-259-Orl-40JRK, 2017 WL 708743, at *5 (M.D. Fla. Jan. 30, 2017), report

and recommendation adopted sub nom. Olivo v. Comm’r of Soc. Sec., No. 6:16-cv-259-Orl-

40JRK, 2017 WL 700367 (M.D. Fla. Feb. 22, 2017); Soto v. Comm’r of Soc. Sec.

Admin., No. 5:19-cv-568-Oc-MAP, 2020 WL 4048210, at *2 (M.D. Fla. July 20,

2020).

         In determining whether there has been medical improvement, the ALJ must

“evaluate the medical evidence upon which [the plaintiff] was originally found to be

disabled,” and compare it with the new medical evidence. Vaughn v. Heckler, 727

F.2d 1040, 1043 (11th Cir. 1984); see also Simone v. Comm’r of Soc. Sec. Admin., 465 F.

App’x 905, 908 (11th Cir. 2012) (citations omitted). “Without such a comparison,

no adequate finding of improvement c[an] be rendered.” Vaughn, 727 F.2d at 1043

(emphasis omitted). Additionally, the Eleventh Circuit has emphasized that it is

insufficient for the ALJ to merely perform a cursory comparison. Freeman v. Heckler,

739 F.2d 565, 566 (11th Cir. 1984). Rather, the ALJ must “actually compare” the

old evidence with the new evidence. Id.

         As an initial matter, Plaintiff asserts that substantial evidence does not support

the ALJ’s finding that there was medical improvement because the medical evidence

suggests otherwise. (See Doc. 21 at 8-22). The Court, however, finds that it cannot




                                             15
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 16 of 21 PageID 1951




determine whether substantial evidence supports the ALJ’s finding of medical

improvement because the ALJ failed to perform the requisite comparison. See

Vaughn, 727 F.2d at 1043.

      While the ALJ acknowledged the CPD’s findings his decision, he did not

address the medical evidence supporting the findings. (See Tr. at 17). Rather, the

ALJ merely summarized the findings, stating, in full, that:

             At the time of the CPD, the claimant had the following
             medically determinable impairments: disruption of the
             anterior talofibular ligament of the left ankle with history of
             a severe ankle sprain; small plantar spur; left hallux hiatus,
             cervical spondylosis; mild degenerative changes/
             spondylosis and mild dextroscoliosis of the thoracic spine;
             mild degenerative disc disease, disc space narrowing and
             mild facet joint degenerative changes in the lumbar spine at
             L4-5 and L5-Sl; small anterior osteophytes and a broad-
             based posterior central disc herniation at L4-L5; migraine
             headaches; obesity; an adjustment/mood disorder related
             to general medical condition (headaches); major depressive
             disorder, recurrent; generalized anxiety disorder; panic
             disorder without agoraphobia; pain disorder secondary to
             general medical condition; cannabis abuse; bronchitis and
             sinusitis;   simple      hyperopia,     compound       myopic
             astigmatism, and presbyopia; and a small hiatal hernia.
             These impairments were found to result in the [RFC] to
             stand and walk intermittently and for about two hours total
             in an eight-hour workday; sit about six hours total in an
             eight-hour workday with ability to alternate sitting with
             standing/walking at will; avoid climbing ladders and
             scaffolds and walking on rough or uneven terrain;
             occasionally balance, climb stairs/ramps, squat/crouch,
             kneel, stoop, and crawl; understand and remembering
             complex instructions; carry out complex instructions;
             making judgments on complex work-related decisions; with
             occasional difficulty in relating appropriately with others
             and in appropriately dealing with stress; with inability to
             meet employment attendance and punctuality standards




                                           16
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 17 of 21 PageID 1952




             and inability to complete an 8-hour workday and 40-hour
             workweek on a regular and continuing basis.

(Id.). The Court finds this mere reference to the CPD’s findings does not equate to a

comparison of the evidence, even if considered along with the rest of the decision.

See Soto, 2020 WL 4048210, at *3 (citations omitted) (finding that the ALJ’s refence

to the CPD does not equate to the requisite comparison between the old and new

medical evidence).

      Likewise, the Court finds that the ALJ did not adequately compare the

evidence when finding that Plaintiff experienced a medical improvement. At step

three, the ALJ found that “[m]edical improvement occurred on August 1, 2016 (20

[C.F.R. §] 404.1594(b)(l)).” (Tr. at 19). In support, the ALJ highlights only medical

evidence after 2016:

             The medical evidence supports a finding that, by August 1,
             2016, there had been a decrease in medical severity of the
             impairments present at the time of the CPD. Medical
             records from 2016 and later do not suggest that the claimant
             would have any difficulty maintaining a fulltime work
             schedule, and instead show largely mild signs of physical
             and mental impairment at examinations with treating
             providers and at the consultative examinations (see, e.g., [Tr.
             at 1046-87, 1110-15, 1116-20, 1126-43, 1144-78, 1129-1318,
             1429-73, 1564-1774]).

(Id. at 19-20). The Court finds the implicit reference to Plaintiff’s prior medical

impairments insufficient to constitute an actual comparison of the prior medical

evidence and the current medical evidence. See Freeman, 739 F.2d at 566.

      Finally, the Court finds that the ALJ failed to perform the requisite

comparison when reviewing the medical evidence during the RFC narrative.


                                           17
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 18 of 21 PageID 1953




Specifically, as with his findings at step three, the ALJ’s findings in the RFC

narrative focus almost exclusively on medical evidence dated after the CPD. (See Tr.

at 20-27). In fact, only three broad and conclusory statements are supported by

records that predate the CPD:

               In addition to the claimant’s testimony, the undersigned has
               read and considered the written statements of the claimant
               and his representatives, and the claimant’s statements to the
               consultative examiners ([Tr. at 358-64, 369-71, 372-85, 386-
               95, 389-402, 403, 404, 429, 466-73, 474-81, 487-93, 497-503,
               506-12, 513-19, 538, 539-44, 614-17, 618-21, 1110-15, 1116-
               20]).

(Id. at 22).

               In determining the claimant’s [RFC], the undersigned has
               reviewed and considered the claimant’s complete medical
               history, submitted by the claimant and the claimant’s
               representative, including the medical records dated prior to
               the period at issue in this claim ([Tr. at 547-1778]).

(Id.).

               The claimant has a history of surgery on his left ankle in
               2007 and 2012 ([see Tr. at 694-99, 1047, 1476]).

(Id. at 24). These statements do not address or compare the prior medical evidence

but rather merely suggest that the ALJ reviewed them. (See id.). Indeed, other than

noting Plaintiff’s prior surgery, the ALJ fails to discuss the prior medical records at

all. (See id.). Additionally, two of the three statements are also supported by

evidence that post-date the CPD. (Id. at 22).

         Moreover, the rest of the RFC narrative focuses exclusively on evidence that

post-dates the CPD. (See at 19-27). At no point does the ALJ undertake an actual




                                            18
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 19 of 21 PageID 1954




comparison of the evidence predating the CPD and the evidence post-dating the

CPD, as required. (See id.). Thus, the ALJ appears to have erroneously treated the

case as though it were an original application for benefits. (See id.). Such treatment

is grounds for remand. See Freeman, 739 F.2d at 566 (“Because the ALJ did not

consider the issue of improvement but instead treated the case as though it were an

original application for benefits, the case must be considered under the proper legal

standard.”).

      As a final matter, to the extent the ALJ may have cited to and relied on

records that determined that a medical improvement occurred, this does not satisfy

the ALJ’s obligation to compare Plaintiff’s prior medical records with his new

medical records. See Olivo v. Colvin, No. 6:16-cv-259-Orl-40JRK, 2017 WL 708743,

at *5 (M.D. Fla. Jan. 30, 2017), report and recommendation adopted sub nom. Olivo v.

Comm’r of Soc. Sec., No. 6:16-cv-259-Orl-40JRK, 2017 WL 700367 (M.D. Fla. Feb.

22, 2017) (finding that the ALJ’s citation to a decision that compared the prior

medical evidence with the new medical evidence did not satisfy the ALJ’s duty to

perform such comparison); see also Loudermilk v. Soc. Sec. Admin., Comm’r, No. 4:19-

cv-00387-HNJ, 2020 WL 3422214, at *6 (N.D. Ala. May 20, 2020), report and

recommendation adopted sub nom. Loudermilk v. Saul, No. 4:19-cv-00387-HNJ, 2020

WL 3421474 (N.D. Ala. June 22, 2020) (collecting cases).

      In sum, although the ALJ summarily concluded that “[m]edical improvement

occurred on August 1, 2016 (20 [C.F.R. §] 404.1594(b)(l)),” the Court finds that the

ALJ did not substantively compare the prior and current medical evidence as


                                          19
      Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 20 of 21 PageID 1955




  required by 20 C.F.R. § 404.1594(c)(1) and Eleventh Circuit precedent. Thus, the

  Court finds that the decision must be reversed for an application of the proper legal

  standards. See Klaes v. Comm’r, Soc. Sec. Admin., 499 F. App’x 895, 896 (11th Cir.

  2012) (citing Vaughn, 727 F.2d at 1043 for the proposition that “[i]f the ALJ fails to

  evaluate the prior medical evidence and make [the requisite] comparison” the case

  must be remanded).

           B.    Plaintiff’s Remaining Arguments.

           Plaintiff’s remaining arguments focus on a number of issues that cannot be

  resolved until it is clear to the Court that the ALJ properly considered whether a

  medical improvement had occurred. Indeed, the other three issues raised by Plaintiff

  relate to findings that the ALJ makes only if he determines that a medical

  improvement relating to Plaintiff’s ability to work has occurred. Moreover, a

  comparison of the prior medical evidence with the new medical evidence may

  impact the analysis of other elements of the ALJ’s decision. As a result, the Court

  finds that any ruling on Plaintiff’s remaining arguments is premature at this time.

  Upon remand, the ALJ must reevaluate the entire medical evidence of record in

  evaluating Plaintiff’s case.

VI.        Conclusion

           Upon consideration of the parties’ submissions and the administrative record,

  the Court finds the ALJ erred in failing to actually compare the prior medical

  evidence to the new medical evidence when determining whether a medical

  improvement had occurred. Accordingly, the Court ORDERS that:


                                             20
Case 2:20-cv-00038-MRM Document 23 Filed 07/20/21 Page 21 of 21 PageID 1956




      1.    The decision of the Commissioner is REVERSED AND REMANDED

            pursuant to sentence four of 42 U.S.C. § 405(g).

      2.    On remand, the Commissioner must:

            Properly compare the prior medical evidence with the new
            medical evidence to determine whether a medical
            improvement occurred.

      3.    The Court suspends application of Local Rule 7.01 in this action. A

            motion for fees and costs must be filed as a single motion requesting a

            determination of both entitlement and amount. If Plaintiff prevails on

            remand, Plaintiff must comply with the November 14, 2012 Order

            (Doc. 1) in Case Number 6:12-mc-124-Orl-22.

      4.    The Clerk of Court is directed to enter judgment accordingly, to

            terminate any pending motions and deadlines, and to close the case.

      DONE AND ORDERED in Fort Myers, Florida on July 20, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        21
